             Case 3:20-cv-00628-LRH-WGC Document 6 Filed 12/02/20 Page 1 of 1
1
                                             UNITED STATES DISTRICT COURT
2

3    Yonathan Hernandez, et al,
                      Plaintiff(s),
4            VS.                                                   CASE NO:      3:20-cv-628
     Franco American Baking Company,
5                   Defendant(s),

6

7
                                              DECLARATION OF SERVICE

8
                                      SS.:
9
     Michelle Renea Harris, being duly sworn says: That at all times herein Affiant was and is a citizen of the United States,
10   over 18 years of age, and not a party to nor interested in the proceedings in which this Affidavit is made.

11   That Affiant received copy(ies) of the SUMMONS; FIRST AMENDED COMPLAINT AND JURY DEMAND On
     11/18/2020 and served the same on 11/30/2020 at 2:50 PM by delivery and leaving a copy with:
12
      By then and there personally delivering a true and correct copy of the documents into the hands of and leaving with
      Tim Grant whose title is Owner.
13
      Served on behalf of FRANCO AMERICAN BAKING COMPANY
14
      Service Address: JACK GANT - FRANCO AMERICAN BAKING COMPANY - 1525 Glendale Ave , Sparks, NV
15    89431-5903

16       A description of Tim Grant is as follows
      Gender     Color of Skin/Race            Hair                  Age         Height            Weight
17    Male          Caucasian                      Gray/White        51 - 55     5'7 - 6'0         161-180 Lbs

18   Server Report: Tim Grant owner accepted documents.

19    Pursuant to NRS 239B.030 this document does not contain the social security number of any person.

20    Affiant does hereby affirm under penalty of perjury under the law of the State of Nevada that the
      foregoing is true and correct.
21   STATE OF NEVADA
     COUNTY OF Clark
22
      Executed on: 11/30/2020
      by Michelle Renea Harris
23
      Registration: R-2019-09792
24    No notary is required per NRS 53.045
                                                             X
                                                              Michelle Renea Harris
25
                                                              Registration: R-2019-09792
                                                              Reno Carson Messenger Service, Inc #322
26
                                                              185 Martin St.
                                                              Reno, NV 89509
27
                                                              (775) 322-2424
                                                              www.renocarson.com
28


                                                               *.R111815*

                                                                                               Order#: R111815 NVPRF411
